IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Gerald S. Lepre, Jr.,                        :
                    Appellant                :
                                             :
               v.                            :   No. 1082 C.D. 2016
                                             :   Submitted: December 23, 2016
Commonwealth of Pennsylvania,                :
Department of Transportation,                :
Bureau of Driver Licensing                   :

BEFORE:        HONORABLE MARY HANNAH LEAVITT, President Judge
               HONORABLE ANNE E. COVEY, Judge
               HONORABLE DAN PELLEGRINI, Senior Judge

OPINION NOT REPORTED

MEMORANDUM OPINION
BY PRESIDENT JUDGE LEAVITT                                            FILED: April 12, 2017

               Gerald S. Lepre, Jr. (Licensee), pro se, appeals an order of the Court
of Common Pleas of Allegheny County (trial court) dismissing his appeal of a one-
year suspension of his operating privilege imposed by the Department of
Transportation, Bureau of Driver Licensing (Bureau) pursuant to Section 1547 of
the Vehicle Code (Implied Consent Law).1 For the reasons that follow, we affirm
the trial court.
               On October 31, 2015, Licensee was arrested and charged with, inter
alia, Driving Under the Influence of Alcohol or Controlled Substance pursuant to
Section 3802(a)(1) of the Vehicle Code, 75 Pa. C.S. §3802(a)(1).                        He was
transported to Mercy Hospital for chemical testing. The Implied Consent Form


1
  75 Pa. C.S. §1547. Section 1547 of the Vehicle Code is commonly referred to as the Implied
Consent Law. The Implied Consent Law authorizes suspension of the driving privileges of a
licensee for one year where the licensee is placed under arrest for driving under the influence of
alcohol, and the licensee refuses a police officer’s request to submit to chemical testing.
DL-26, signed by the arresting officer, recorded that Licensee refused to submit to
a blood test.
                On November 27, 2015, based on Licensee’s refusal to submit to
chemical testing, the Bureau sent a letter to Licensee informing him of a one-year
suspension of his operating privilege, effective January 1, 2016, for his violation of
the Implied Consent Law, 75 Pa. C.S. §1547(b)(1)(i).2                  The letter stated that
Licensee had a right to appeal the suspension to the trial court within 30 days.
Licensee’s Brief, Appendix 1. Licensee did not receive the letter.
                On March 23, 2016, Licensee petitioned to appeal nunc pro tunc from
the one-year operating privilege suspension. At the hearing thereon, Licensee
testified that he never received the Bureau’s November 27, 2015, letter.3 N.T.,
4/7/2016, at 3. The letter informing Licensee of his one-year suspension contained
errors.   It was incorrectly addressed to “Gerald S. Lepres,” did not include
Licensee’s apartment number and contained an incorrect driver’s license number.
Licensee’s Brief, Appendix 11, at 3. These errors were a result of inaccuracies in


2
  Section 1547(b)(1)(i) provides:
        (b) Suspension for refusal. –
               (1) If any person placed under arrest for a violation of section 3802
               [75 Pa. C.S. §3802] is requested to submit to chemical testing and
               refuses to do so, the testing shall not be conducted but upon notice
               by the police officer, the department shall suspend the operating
               privilege of the person as follows:
                       (i) Except as set forth in subparagraph (ii), for a
                       period of 12 months.
75 Pa. C.S. §1547(b)(1)(i).
3
  Licensee explained that he first learned of the license suspension on February 16, 2016, when
he went to a Department of Transportation service center to replace his driver’s license, which he
had lost. There, he was informed that his license was suspended. Notes of Testimony, 4/7/2016,
at 4 (N.T. ___).


                                                2
the original police paperwork, which were copied verbatim onto the DL-26 form.
The trial court granted Licensee’s petition to appeal nunc pro tunc.
             On June 30, 2016, the trial court held a de novo hearing on the merits
of Licensee’s petition to appeal the one-year suspension of his operating privilege.
Licensee contended that the defects in the DL-26 form – misspelling of Licensee’s
last name, lack of apartment number with Licensee’s address, and incorrect
driver’s license number – rendered his suspension invalid. In essence, Licensee
argued that the suspension was invalid because the DL-26 form did not identify
him as the individual who refused chemical testing on October 31, 2015.
             The Bureau countered with the testimony of three police officers to
establish that Licensee was the individual who was arrested on October 31, 2015,
for driving under the influence and was the subject of the DL-26 form. Officer
Brown testified that on October 31, 2015, he was on duty when a vehicle abruptly
pulled out in front of his unmarked police vehicle. Officer Brown followed the
vehicle and initiated a traffic stop. He identified Licensee as the driver of the
vehicle and testified concerning Licensee’s behavior as follows:

             [Officer Brown]: When I walked up to the window, I
             immediately smelled a strong odor of alcohol. I began to talk to
             him and asked for his driver’s license, registration and
             insurance. He looked up at me. I observed his eyes to be
             bloodshot. He then became very argumentative. I then asked
             for his driver’s license again. He had slurred speech. He is
             like, I don’t have it. He then began to question the stop also
             with slurred speech.
             [Counsel]: What happened next?
             [Officer Brown]: I then went with Lieutenant Cunningham.
             Notified him of my observations.            We then made a
             determination to have him step out for field sobriety tests. As I
             went back to talk to him, I asked him to step out of the vehicle.
             At which time he had a very difficult time unlocking the door.
                                         3
              As he did, he finally did unlock the door, he slung it open real
              hard. And as he was coming out the vehicle, he stumbled and
              had to grab on to the top frame of the door for balance.
              [Counsel]: Did you then ask him to perform field sobriety
              tests?
              [Officer Brown]: No.            I turned him over to Lieutenant
              Cunningham.

N.T., 6/30/2016, at 10-11.
              Lieutenant Cunningham also identified Licensee as the driver of the
subject vehicle.      A certified practitioner and instructor in standardized field
sobriety tests, Cunningham testified that he performed three field sobriety tests,
and Licensee exhibited several signs of intoxication under each.4                   Lieutenant
Cunningham summed up his observations as follows:

              When I first encountered [Licensee], based upon my
              observations of his driving, my observations of his contact with
              [Officer] Brown, my observations of his contact with me,
              including the fact he had glassy, bloodshot eyes, slurred and
              mumbled speech, he was extremely combative, using a lot of
              profanity and refusing to cooperate to instructions, when I
              added that to my observations of his performance on
              standardized field sobriety tests, it was my opinion that he was
              under the influence of an alcohol beverage to the point that he
              could not safely operate a motor vehicle.

N.T., 6/30/2016, at 19-20.




4
  Lieutenant Cunningham performed a horizontal gaze nystagmus test, a walk and turn test, and a
one-leg stand test. On the horizontal gaze nystagmus test, Lieutenant Cunningham observed six
out of a possible six clues of impairment. On the walk and turn test, seven out of eight possible
clues of impairment were observed. On the one-leg stand test, Lieutenant Cunningham observed
three out of four signs of impairment.


                                               4
                 Finally, Officer Craig Sullivan, a certified intoxilyzer operator for the
City of Pittsburgh, identified Licensee as the subject of the DL-26 form and
recounted his interaction with Licensee at the hospital:

                 [Counsel]: And now, on the DL-26, is this the form that you
                 filled out concerning the [Licensee] standing in the courtroom
                 today?
                 [Officer Sullivan]: Yes.
                                                      ***
                 [Counsel]: Did you read to [Licensee] from the form?
                 [Officer Sullivan]: Yes.
                 [Counsel]: What paragraphs did you read to [Licensee]?
                 [Officer Sullivan]: I read paragraph one through four and I
                 checked the box underneath.[5]



5
    Paragraphs one through four of the DL-26 form state:
         It is my duty as a police officer to inform you of the following:
         1. You are under arrest for driving under the influence of alcohol or a controlled
         substance in violation of Section 3802 of the Vehicle Code.
         2. I am requesting that you submit to a chemical test of blood (blood, breath or
         urine. Officer chooses the chemical test).
         3. If you refuse to submit to the chemical test, your operative privilege will be
         suspended for at least 12 months. If you previously refused a chemical test or
         were previously convicted of driving under the influence, you will be suspended
         for up to 18 months. In addition, if you refuse to submit to the chemical test, and
         you are convicted of violating Section 3802(a)(1) (relating to impaired driving) of
         the Vehicle Code, then, because of your refusal, you will be subject to more
         severe penalties set forth in Section 3804(c) (relating to penalties) of the Vehicle
         Code. These are the same penalties that would be imposed if you were convicted
         of driving with the highest rate of alcohol, which include a minimum of 72
         consecutive hours in jail and a minimum fine of $1,000.00, up to a maximum of
         five years in jail and a maximum fine of $10,000.
(Footnote continued on the next page . . .)
                                                  5
                                                  ***
              [Counsel]: What test did you ask him to perform?
              [Officer Sullivan]: I asked him to give blood for testing.
              [Counsel]: Did he agree to give the test of blood?
              [Officer Sullivan]: No.
              [Counsel]: Was [Licensee] cooperative during that period of
              time?
              [Officer Sullivan]: He was swearing a lot. He didn’t like us.
              But I asked him five times to give me blood. I gave him ample
              opportunities and then I wrote refused on the [DL-26] form.

N.T., 6/30/2016, at 28-29.
              Officer Sullivan also testified about the errors on the DL-26 form. He
stated that the errors stemmed from mistakes in the arresting officers’ paperwork,
which he copied onto the DL-26 form. Despite these errors, Officer Sullivan
explained that in an abundance of caution, he wrote the arrest incident number on
the top of the DL-26 form, and this form matches the incident number contained on
the arresting officers’ paperwork. N.T., 6/30/2016, at 32.
              At the conclusion of the hearing, the trial court dismissed Licensee’s
appeal. In its opinion, the trial court held that any defects that existed in the DL-26
form were cured by providing Licensee a de novo hearing on the merits.
Licensee’s Brief, Appendix 12, at 4. Moreover, the trial court stated that based on


(continued . . .)
       4. You have no right to speak with an attorney or anyone else before deciding
       whether to submit to testing. If you request to speak with an attorney or anyone
       else after being provided these warnings or you remain silent when asked to
       submit to chemical testing, you will have refused the test.
Licensee’s Brief, Appendix 11, at 1.


                                              6
the testimony and evidence presented at the hearing, “[t]he police reasonably found
[Licensee] to be under the influence on October 31, 2015. [The police] read him
his warnings under DL-26 and despite the warnings, [Licensee] chose to refuse the
testing requested of him.” Id. at 4-5. Licensee now appeals.
               On appeal,6 Licensee offers several arguments to challenge his one-
year license suspension. First, the imposition of a criminal penalty for refusal to
submit to a chemical test has been found unconstitutional in Birchfield v. North
Dakota, 136 S. Ct. 2160 (2016). Second, Licensee was never given notice of the
suspension in violation of Section 1540(b) of the Vehicle Code. Third, the trial
court’s order violates the coordinate jurisdiction rule.                 Fourth, there was no
probable cause for Licensee’s arrest. Fifth, the trial court’s decision was against
the weight of the evidence. We address Licensee’s arguments seriatim.
               Licensee first argues that the Bureau’s imposition of a one-year
operating privilege suspension based on his refusal to submit to chemical testing
was unconstitutional under the recent United States Supreme Court decision in
Birchfield v. North Dakota, 136 S. Ct. 2160. We disagree.
               In Birchfield, the Supreme Court analyzed the constitutionality of
blood and breath tests under the Fourth Amendment guarantee against
unreasonable searches and seizures. The Court found that the Fourth Amendment
permits a warrantless breath test incident to an arrest for drunk driving. A blood
test, however, because of its intrusive nature, requires a warrant to comport with


6
  Our review in a license suspension case is “to determine if the factual findings of the trial court
are supported by competent evidence, and whether the trial court committed an error of law or an
abuse of discretion.” Regula v. Department of Transportation, Bureau of Driver Licensing, 146
A.3d 836, 839 n.3 (Pa. Cmwlth. 2016) (quoting Nornhold v. Department of Transportation,
Bureau of Driver Licensing, 881 A.2d 59, 62 n.4 (Pa. Cmwlth. 2005)).


                                                 7
Fourth Amendment requirements. Moreover, the Court held that motorists cannot
be deemed to have consented to submit to a blood test on pain of committing a
criminal offense.      In short, Birchfield calls into question the voluntariness of
consent to a request for a blood test where the driver is advised that refusing the
blood test will result in a criminal charge.7 In Pennsylvania, it is not a crime to
refuse to consent to a blood test. Further, and more significantly, the Birchfield
court expressly approved of implied consent laws that impose civil penalties for
refusal to submit to a blood test. The Court stated:

              Our prior opinions have referred approvingly to the general
              concept of implied-consent laws that impose civil penalties and
              evidentiary consequences on motorists who refuse to comply....
              Petitioners do not question the constitutionality of those laws,
              and nothing we say here should be read to cast doubt on them.

Id. at 2185. Pennsylvania’s Implied Consent Law imposes a license suspension for
refusal to submit to a blood test. 75 Pa. C.S. §1547(b). A license suspension is a
civil, not criminal, penalty. Nornhold, 881 A.2d at 63. Accordingly, Birchfield is
inapposite.
              Licensee next argues that the trial court erred in upholding his
suspension because he never received notice pursuant to Section 1540(b) of the
Vehicle Code. Section 1540(b) provides:

7
  Our Superior Court has recognized that in the criminal context, Birchfield does call into
question the validity of a motorist’s consent after being read warnings on the DL-26 form, which
explain that refusal could result in the enhancement of criminal penalties under Sections 3802
and 3804 of the Vehicle Code, 75 Pa. C.S. §§3802, 3804. See Commonwealth v. Evans, 153
A.3d 323 (Pa. Super. 2015). See also Boseman v. Department of Transportation, Bureau of
Driver Licensing, __ A.3d __ (Pa. Cmwlth., No. 746 CD 2016, filed March 17, 2017), slip. op. at
22 (noting that “although Birchfield may have some impact in criminal DUI proceedings in
Pennsylvania where enhanced penalties based on refusal of a blood test are imposed, such is not
the case before us in this civil license suspension appeal under the Implied Consent Law.”).


                                               8
              (1) Upon the suspension or revocation of the operating
              privilege or the disqualification of the commercial operating
              privilege of any person by the department, the department shall
              forthwith notify the person in writing at the address of record to
              surrender his driver’s license to the department for the term of
              the suspension, revocation or disqualification.
              (2) The department shall include with the written notice of
              suspension, revocation or disqualification a form for
              acknowledging the suspension, revocation or disqualification,
              which form shall be filed with the department if the person has
              no license to surrender.
              (3) The suspension, revocation or disqualification shall be
              effective upon the earlier of:
                     (i) a date determined by the department; or
                     (ii) the date of filing or mailing of the license or
                     acknowledgement to the department, if that date is
                     subsequent to the department’s notice to surrender
                     the license.
              (4) Upon surrender of the license or acknowledgement, the
              department shall issue a receipt showing the date it received the
              license or acknowledgement.

75 Pa. C.S. §1540(b).
              Licensee is correct that, due to inaccuracies in the paperwork, the
Bureau failed to comport with the requirements of Section 1540(b). Licensee’s
mailing address did not contain his apartment number, which resulted in him not
receiving the notice of suspension. Accordingly, Licensee could not have timely
appealed his suspension.8 However, the trial court remedied the lack of timely


8
  “[A]n appeal from a driver’s license [suspension] must be taken within thirty days from the
mailing date of the Department’s notice.” Department of Transportation, Bureau of Driver
Licensing v. Matlack, 600 A.2d 998, 999 (Pa. Cmwlth. 1991).


                                             9
notice by granting Licensee’s petition to appeal the suspension nunc pro tunc. The
trial court’s de novo hearing cured the previous notice defect.9
               Third, Licensee argues the trial court’s order violates the coordinate
jurisdiction rule, which provides that “judges of coordinate jurisdiction sitting in
the same case should not overrule each others’ decisions.” Commonwealth v.
Starr, 664 A.2d 1326, 1331 (Pa. 1995).                Licensee argues that the trial court
determined the merits of his appeal when it granted him the right to appeal nunc
pro tunc. This argument lacks merit. The only issue before the trial court at the
April 7, 2016, hearing was whether Licensee satisfied the requirements for
appealing nunc pro tunc.10 The merits of the underlying suspension were not yet at
issue and were not considered. At the de novo hearing on June 30, 2016, a
different trial court judge considered the merits and dismissed Licensee’s appeal.
This sequence of events did not offend the coordinate jurisdiction rule.
               Fourth, Licensee argues that the trial court erred in upholding the
suspension because the police did not have probable cause to arrest him on October
31, 2015. The Bureau responds that the legality of a traffic stop is irrelevant to the
suspension of a license for refusing chemical testing.                 We agree.       It is well
established that the legality of an arrest is immaterial in a civil license suspension

9
  Licensee also argues that the notice defect stripped him of the “right to turn over his operating
privilege on the correct date and time in order that he may begin his suspension,” in violation of
his rights under the United States and Pennsylvania Constitutions. He fails to develop this
argument any further or cite to relevant authority; thus, we consider it waived. See Pa. R.A.P.
2119(a); Commonwealth v. B.D.G., 959 A.2d 362, 371-72 (Pa. Super. 2008).
10
   In order to proceed nunc pro tunc, a petitioner must prove that the failure to timely appeal was
the result of extraordinary circumstances involving fraud or a breakdown in the administrative or
judicial process. Kulick v. Department of Transportation, Bureau of Driver Licensing, 666 A.2d
1148, 1150 (Pa. Cmwlth. 1995).


                                               10
proceeding.     Department of Transportation v. Wysocki, 535 A.2d 77, 79 (Pa.
1987). See also Kachurak v. Department of Transportation, Bureau of Driver
Licensing, 913 A.2d 982, 986 (Pa. Cmwlth. 2006) (“The law is clear that the
legality of the underlying DUI arrest is of no moment in a license suspension that
results from a refusal to submit to chemical testing.”); Stein v. Department of
Transportation, Bureau of Driver Licensing, 857 A.2d 719, 723 (Pa. Cmwlth.
2004) (“[E]ven an unconstitutional arrest does not preclude a suspension of
operating privileges because this suspension is a civil proceeding.”). Accordingly,
whether there was probable cause to stop Licensee on October 31, 2015, is
inconsequential to the present appeal.11
              Finally, Licensee contends that the trial court erred in crediting the
testimony of Officer Brown, Lieutenant Cunningham, and Officer Sullivan. He
argues that although their testimony supported the trial court’s finding that
Licensee was the individual who was arrested on October 31, 2015, the DL-26
form, which does not identify Licensee, carries more evidentiary weight. We
disagree. Determinations as to credibility and evidentiary weight are solely within
the province of the trial court. Sitoski v. Department of Transportation, Bureau of
Driver Licensing, 11 A.3d 12, 17 (Pa. Cmwlth. 2010). Our review is limited to
whether the trial court’s factual findings are supported by competent evidence.
Regula, 146 A.3d at 839 n.3. The officers’ testimony unquestionably identified




11
  We note that, in all likelihood, Officer Brown’s and Lieutenant Cunningham’s description of
Licensee’s erratic driving established probable cause to stop Licensee for violating the Vehicle
Code. See N.T., 6/30/2016, at 9-10, 16.


                                              11
Licensee as the individual arrested on October 31, 2015.          This is more than
sufficient to support the trial court’s findings.
             For the reasons stated above, we affirm the order of the trial court.

                                     ______________________________________
                                     MARY HANNAH LEAVITT, President Judge




                                           12
         IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Gerald S. Lepre, Jr.,              :
                    Appellant      :
                                   :
            v.                     :   No. 1082 C.D. 2016
                                   :
Commonwealth of Pennsylvania,      :
Department of Transportation,      :
Bureau of Driver Licensing         :


                                ORDER

            AND NOW, this 12th day of April, 2017, the order of the Court of
Common Pleas of Allegheny County dated June 30, 2016, in the above-captioned
matter is AFFIRMED.

                                ______________________________________
                                MARY HANNAH LEAVITT, President Judge